                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                          GREAT FALLS DIVISION

 BENJAMIN KARL SMITH,
                                                   CV 18–150–GF–BMM–JTJ
                      Plaintiff,

       vs.                                           ORDER

 D.J. GODFREY, WARDEN
 FLETCHER, ASST. WARDEN
 POWELL, MR. HENSON, CHAPLIN
 DE LELLA, and MR. MADRID,

                      Defendants.

      United States Magistrate Judge John Johnston entered his Findings and

Recommendations in this case on April 24, 2019. (Doc. 25.) Judge Johnston

recommended that Benjamin Karl Smith’s Motion for Summary Judgment (Doc. 4)

and Motion to Grant Motion for Summary Judgment (Doc. 21) be denied.

      Neither party filed objections to Judge Johnston’s Findings and

Recommendations. The parties have waived the right to de novo review thereof.

28 U.S.C. § 636(b)(1)(C). Absent objection, this Court reviews findings and

recommendations for clear error. United States v. Reyna-Tapia, 328 F.3d 1114,

1121 (9th Cir. 2003) (en banc); Thomas v. Arn, 474 U.S. 140, 149 (1985). Clear

error exists if the Court is left with a “definite and firm conviction that a mistake




                                          -1-
has been committed.” United States v. Syrax, 235 F.3d 422, 427 (9th Cir. 2000)

(citations omitted). Reviewing for clear error and finding none,

      IT IS ORDERED that Judge Johnston’s Findings and Recommendations

(Doc. 25) are ADOPTED IN FULL. Smith’s Motion for Summary Judgment

(Doc. 4) and Motion to Grant Motion for Summary Judgment (Doc. 21) are

DENIED.

      DATED this 23rd day of July, 2019.




                                       -2-
